Citation Nr: 1139058	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-38 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for a kidney disability, including residuals of a kidney injury with right kidney atrophy and excision, kidney infections, cystic disease with adrenal gland mass and infrarenal abdominal aortic aneurysm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from November 1951 to November 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

As the Veteran asserts that the kidney disabilities stem from the same incident in service, the Board has recharacterized the claims as a single claim as reflected on the first page of this decision.  

In July 2011, the Veteran withdrew his request for hearing before the Board.  38 C.F.R. § 20.702(e).

The claim of service connection for a kidney disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A low back disability has not been shown since service or currently.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in October 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records and private records.

On the claim of service connection for a low back disability, as there is no competent lay or medical evidence of a current diagnosed disability of the low back or persistent or recurrent symptoms of a low back disability, and no credible evidence of recurrent symptoms of continuity of symptomatology since service or an equivocal medical nexus opinion or other possible association with service, a VA medical examination or medical opinion is not required to decide the claim of service connection for a low back disability under 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 





As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish a right to VA compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 



For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 





Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 

Facts and Analysis 

The service personnel records show that for about 10 months between February 1952 and January 1953 the Veteran served aboard the USS Salisbury Sound (AV-13). 

The service treatment records, including the reports of entrance and separation examination, contain no complaint, finding, history, symptom, treatment, or diagnosis of a low back disability.  

Excluding the question of a kidney disability, which is a separate claim, for the purpose of the following analysis, on the basis of the service treatment records alone, a low back disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  






After service, in statements in support of his claim in October 2008, in December 2008, in May 2009, in September 2010, and in April 2011, the Veteran essentially stated that while serving aboard the USS Salisbury Sound in October 1952 the ship was caught in a typhoon and during the storm, while at his assigned duty station in the dental department, an X-ray machine broke loose from a bulkhead and hit him in the back, knocking him unconscious, and that he was treated and confined to sick bay for four weeks before he could walk and return to work. 

Even though the low back injury was not documented in the service treatment records, the Veteran is competent to describe a low back injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Competency is a question of fact, which is to be addressed by the Board.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

And the Board finds the Veteran's statements about what happened in service is credible, that is, the statements tends to prove a material fact, that is, the in-service incurrence of an injury.  See Rucker at 74 (credibility is a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.)  

In a statement in December 2008, a former shipmate of the Veteran stated that he was familiar with the Veteran's injury, and he recalled that during a typhoon Veteran was in the dental department trying to secure the dental equipment, when a machine came loose from the wall and hit the Veteran in the lower back, resulting in an injury that kept the Veteran in sick bay for 4 weeks or more.





As the former shipmate does not state that he was actually present when the Veteran was injured, he statement is limited to that which he has personal knowledge, that is, in his words that which he was "familiar with" and to the extent that statement is read in context of the rest of his statement, that is, the Veteran was in sick bay for 4 weeks or more, the former shipmate is competent to describe that which he personally observed, namely, the Veteran was in sick bay following an injury.  And the Board finds the former shipmate's statement about what he personally observed is credible. 

The Veteran's statements and the former shipmate's statement pertain only to the question of whether a particular injury occurred in service, that is, what happened then, and an in-service injury alone is not enough to establish service connection.  Competent and credible evidence of a current disability resulting from the injury during service and a causal relationship between the current disability and the injury incurred during service, the so-called "nexus" requirement, is also required to establish service connection.  See Shedden at 1167. 

After service, VA and private medical records from 2005 to 2011 contain no evidence of a current diagnosed low back disability or of persistent or recurrent symptoms of a low back disability.  And there is no pertinent evidence of record between 1955 and 2005. 

Excluding the question of a kidney disability, which is a separate claim, for the purpose of the following analysis, the Veteran has not submitted medical evidence that he currently suffers from a low back disability.  And the Veteran does not allege that he has a current low back disability or that he has recurrence of low back symptoms since service.  As there is no competent evidence since service of a low back disability, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) and to initial diagnosis after service under 38 C.F.R. § 3.303(d), do not apply. 




Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Excluding the question of a kidney disability, which is a separate claim, for the purpose of the following analysis, the Veteran has not alleged that he has a current low back disability or that he has recurrence of low back symptoms since service.  And the Veteran is not reporting a contemporaneous medical diagnosis as there is no evidence of a current diagnosis of a low back disability and he has not described symptoms that later support a diagnosis by a medical professional as there is no such evidence.  

As there is no competent evidence of a current low back disability, the Board need not reach the question of the Veteran's credibility or whether the Veteran is competent to offer an opinion on the "nexus" requirement in order to establish service connection.  

Excluding the question of a kidney disability, which is a separate claim, for the purpose of the following analysis, it is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  

Without competent evidence that the Veteran has a current low back disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence of a current low back disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for a low back disability is denied.


REMAND

On the claim of service connection for a kidney disability, a private nephrologist expressed the opinion that that the Veteran's current kidney condition is directly related to the Veteran's recited account of an injury in service.  

The Veteran contends that he was treated for chronic kidney infections since service and that recently his right kidney was removed.  The medical records identified by the Veteran have not been obtained. 

In accordance with 38 C.F.R. § 3.159(c)(1), VA will make reasonable efforts to obtain relevant records not in the custody of a Federal agency to include records from private medical care providers.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, private medical records, pertaining to:

a).  Treatment of chronic kidney infections before 2005;

b).  Treatment at the Kidney Institute from 2005 to 2008 in Houston, Texas; and, 

c).  Hospitalization for removal of the right kidney. 



After the development has been completed, if additional evidence is received, determine whether a medical opinion is needed to decide the claim, and if so, obtain a VA medical opinion.  Then adjudicate the claims, pertaining to the kidney.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


